Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 12/27/21.  Applicant’s arguments have been considered but are not found entirely persuasive.  
This Action is Non-FINAL.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/21 has been considered by the examiner.
Claims Analysis
	Claim 7 recites “polyimide-derived” carbon aerogel.  Claim 21 recites “polyimide-derived” nanoporous carbon aerogel.  The limitation “polyimide-derived” is a product-by-process limitation that is not given patentable weight in the absence of unexpected results.  See MPEP 2113.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “the carbon aerogel”, which lacks proper antecedent basis.  Examiner suggests “the carbon aerogel material”.  See also claim 10.
	Claim 16 recites “the sulfur-doped nanoporous carbon material has a capacity of between about 800 mAh/g and about 1700 mAh/g”, which is indefinite.  The specification describes multiple types of capacity, such the specific, half-cell, theoretical and rated.  It is unclear what “capacity” encompasses.
	To the extent the claims are understood in view of the 35 USC 112 rejections above, note the following prior art rejections.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 2, 4, 7-10, 12, 13 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al., WO 2018/095285.
Claims 1, 2, 4, 7-9, 12, 13 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ho et al., US 2019/0326589.
WO2018/085285 and US2019/0329589 are from the same patent family.  The US Patent will be used to discuss the teachings of both references.  Ho et al. teaches an anode for a secondary battery comprising a silicon material diffused into and residing in pores of a porous carbon aerogel.  The pores provide sufficient space for the expansion of the silicon material (abstract).  Figure 2 shows the carbon aerogel 1, silicon material 2 and pores 3.  Ho further teaches:
[0017]  The porous carbon aerogel may be a sulphur-doped carbonized resorcinol-formaldehyde aerogel, a sulphur-doped graphene aerogel, a sulphur-doped carbon nanotube aerogel, a nitrogen and sulphur co-doped carbonized resorcinol-formaldehyde aerogel, and combinations thereof. 
[0075]  The porous carbon aerogel may be doped or impregnated with selected materials to increase the electrical conductivity thereof. In some embodiments, the doped porous carbon aerogel is a doped carbonized aerogel, a doped graphene aerogel, or a doped carbon nanotube aerogel (fibrillar morphology).  The dopant is selected from the group consisting of boron, nitrogen, sulfur, phosphorus, and combinations thereof. Some non-limiting example of the doped porous carbon aerogel include a sulphur-doped carbonized resorcinol-formaldehyde aerogel, a sulphur-doped graphene aerogel, a sulphur-doped carbon nanotube aerogel, and a nitrogen and 
[0082] The porous carbon aerogel is electrically-conductive which can enhance electrical conductivity of the anode during battery operation. In certain embodiments, the electrical conductivity of the porous carbon aerogel is from about 1 S/cm to about 35 S/cm, from about 1 S/cm to about 30 S/cm, from about 1 S/cm to about 20 S/cm, or from about 1 S/cm to about 10 S/cm.
[0081]  The density of the porous carbon aerogel is from about 0.01 g/cm3 to about 0.9 g/cm3.
[0079]  The porous carbon aerogel can be characterized by its relatively high porosity, relatively high surface area and relatively low density. In some embodiments, the porous carbon aerogel used in the present invention has a porosity of at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, or at least 90%. In certain embodiments, the porosity of the porous carbon aerogel is from about 40% to about 90%, from about 50% to about 90%, from about 60% to about 90%, from about 50% to about 80%, or from about 60% to about 80%. There will be sufficient free space to accommodate a high silicon content and allow volumetric expansion of silicon-based material during lithiation when the porous carbon aerogel has a high porosity.
Thus the claims are anticipated.  Note claim 9 requires the carbon aerogel material to be substantially or completely binder free.  The carbon aerogel material is a single carbon material and does not contain a binder.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 10, 16 and 21 is/are rejected under 35 U.S.C. 103 as being anticipated by Ho et al., WO 2018/095285.
Claims 5, 7, 10, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al., US 2019/0326589.
See discussion of Ho above regarding at least claim 1.  Ho does not explicitly teach the Young modulus of the carbon aerogel material as recited by claim 5.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Ho teaches the pores of the porous carbon aerogel provide sufficient space for the expansion of the silicon-based material during intercalation of lithium ions.  Cracking of the silicon/carbon aerogel layer is avoided (abstract).  Young modulus (or the modulus of elasticity in tension) is defined as a mechanical property that measures the tensile stiffness of a solid material.  It quantifies the relationship between tensile stress and axial strain in the linear elastic region of a material.  One of skill would have reasonably concluded the carbon aerogel material of Ho to have a high Young modulus as the material does not crack during expansion.  

Regarding claim 16, Ho teaches [0003] Characteristics of electrodes can dramatically affect performance and safety characteristics of battery. An anode of a conventional lithium-ion battery mainly includes a carbon-based anode material, such as mesocarbon microbeads and artificial graphite. The storage capacity of conventional lithium-ion batteries is limited since the full specific capacity of a carbon-based anode material has a theoretical value of 372 mAh/g. Compared to the carbon-based anode material, a silicon-containing anode material has a high theoretical specific capacity of about 4,000 mAh/g.  Note claim 16 has been rejected above under 35 USC 112.
Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive.
Applicant argues neither Ho1 nor Ho2 teaches or suggests the materials recited by claims 1 and 21.  Applicant argues the Examiner fails to identify the features recited by the present claims, in particular sulfur-doped nanoporous carbon material comprising a carbon aerogel material and elemental sulfur.  Examiner has identified the sections of Ho that teach a sulfur-doped nanoporous carbon material, as presently claimed.  See rejection above.
Examiner notes that a Ho teaches the porous carbon aerogel has a highly porous structure.  See [0079].  The non-pore parts of the aerogel have a fibrous morphology.  Applicant’s arguments regarding “choice of solvent” are not commensurate in scope with the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/           Primary Examiner, Art Unit 1727